Citation Nr: 0405579	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-02 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disorder to include chondromalacia.

2.  Entitlement to service connection for a left knee 
disorder to include chondromalacia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This matter is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In light of 
the VCAA, the Board has determined that further evidentiary 
development is necessary in this case.

The veteran underwent a VA physical examination of her right 
knee in December 2001; however, the Board finds that the 
veteran should be scheduled for another examination to assess 
the current severity of her right knee disorder.

The veteran should also be afforded a VA examination to 
address the etiology of her left knee disorder.  The veteran 
has stated that she sustained injury to both knees in 
service; however, service medical records only reflect 
treatment of the right knee.  The examiner should provide an 
opinion as to whether the veteran's current left knee 
disorder is related to an injury sustained in service or any 
other incident therein.  The examiner should also provide an 
opinion as to whether the veteran's left knee disorder is 
secondary to or aggravated by the veteran's right knee 
disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
severity of her right knee disorder.  
All indicated studies should be 
performed and all clinical findings, 
including range of motion of the knee 
reported in detail.  The examiner 
should discuss the severity of the 
right knee disorder, including whether 
there is any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should 
describe any severe painful motion or 
weakness of the knees.  The examiner 
should be asked to determine whether 
the right knee exhibits weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional loss of range of 
motion due to any weakened movement, 
excess fatigability or incoordination.  
If it is not feasible to express any 
functional impairment caused by pain, 
weakened movement, excess fatigability 
or incoordination found in terms of 
additional range-of-motion loss, the 
examiner should note the report 
accordingly.  The RO should forward the 
veteran's claims file to the VA 
examiner to be reviewed in conjunction 
with the examination.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
her left knee disorder.  The RO should 
forward the veteran's claims file to 
the VA examiner.  This examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's left knee disability is 
related to an injury sustained in 
service.  The examiner should also 
provide an opinion as to whether the 
veteran's left knee disorder is 
secondary to and/or aggravated by her 
right knee disorder.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion cannot be expressed 
without resort to speculation, the 
examiner should so indicate.

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to a 
rating in excess of 10 percent for a 
right knee disorder and service 
connection for a left knee disorder.  
In this issuance, the RO should provide 
the provisions of 38 C.F.R. §§ 3.102 
and 3.159 (2003).  If the determination 
of the claims remain unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide her a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




